Title: To Thomas Jefferson from Craven Peyton, 21 September 1823
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Sept. 21 1823.
Miss Nancy Lewis. is hear from Kentucky. & was ready to start on her return back yesterday. When it was discovered the Gig was two much broken for her to venture. I have a nother P of wheels axle true & sufficient for a new wood work. If it might be entirely convenient to You to let Your workmen put On the wood work of a light double gig—I shoud esteem it a very great favour in kind & will gladly pay what You may think it worth without painting as she coud not stay that long to have it done in Charlottesville, they woud ask some times as much as it is worth, my failing in making wheat for the last few years—has made funds scarce with me, the wheels &C shall be sent up tomorrow, if it may be in your power. to have it done.most great And Sincere EsteemC. Peyton